DETAILED ACTION
This office action addresses Applicant’s response filed on 4 June 2021.  Claims 1-12, 18, 19, and 21-26 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0101913 to Matsumoto in view of US 2008/0265838 to Garg.
Regarding claim 2, Matsumoto discloses a charging control system (Fig. 9), comprising:
a master device, comprising a first interface and a first charging management circuit (Fig. 9, device 110 having interface 123 and any of circuits 114, 115, 117a/b, 118, or 122a-c);

a gating control circuit comprising an input terminal and an output terminal, wherein the whole gating control circuit is arranged in the master device or the whole gating control circuit is arranged in the slave device (Fig. 9, either 110 or 130 and their constituent elements), wherein the input terminal of the gating control circuit is coupled to the first interface and the second interface (Fig. 9, terminals of any of 122a/b or 116a if 110 is the gating control circuit, or terminals of any of 142a/b or 136a if 130 is the gating control circuit), and the output terminal of the gating control circuit is directly coupled to the first charging management circuit and the second charging management circuit to select and control a charging USB interface of the first charging management circuit and a charging USB interface of the second charging management circuit (Fig. 9, terminals of 114, 115, or 116b/c if 110 is the gating control circuit, or terminals of 134, 135, or 136b/c if 130 is the gating control circuit).
Matsumoto does not appear to explicitly disclose that the first interface is a first USB interface comprising a D+ terminal, a D- terminal, a VBUS terminal and a ID terminal and that the second interface is a second USB interface comprising a D+ terminal, a D- terminal, a VBUS terminal and a ID terminal.  Garg discloses these limitations (Figs. 1, 4, 5).
KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Matsumoto is directed to connected devices that each have an adapter interface for providing power.  It is well-known in the art that devices can receive power through a USB interface, such as that disclosed by Garg.  The teachings of Garg are directly applicable to Matsumoto in the same way, so that Matsumoto’s devices would similarly use a USB interface to draw power.
Regarding claim 10, Matsumoto does not appear to explicitly disclose that the master device supports an On-The-Go function, whereas the slave device does not support the OTG function.  Garg discloses these limitations (¶18); in particular, USB devices that are OTG compatible or OTG incompatible are known, so either of Matsumoto’s devices can be OTG compatible or incompatible.  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Matsumoto and Garg, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of master and slave devices that are OTG compatible or KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Matsumoto is directed to connected devices that each have an adapter interface for providing power; as discussed above with regard to claims 1-3, Garg discloses that devices can have USB interfaces.  Here, Garg further discloses that USB devices can be OTG compatible or incompatible, which is directly applicable to Matsumoto in the same way so that so either of Matsumoto’s devices can be OTG compatible or incompatible (both compatible, both incompatible, or only one or the other compatible).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Garg, and further in view of US 2010/0100200 to Kim and US 2006/0076977 to Zhu.
Regarding claim 18, Matsumoto does not appear to explicitly disclose that when the master device enables the OTG function, the ID terminal of the first USB interface is a low level, and the VBUS terminal of the first USB interface is turned off.  Kim discloses that when the master device enables the OTG function, the ID terminal of the first USB interface is a low level (¶61), and Zhu discloses that the VBUS terminal of the first USB interface is turned off (¶19).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Matsumoto, Garg, Kim, and Zhu, because doing so would have involved merely KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Matsumoto is directed to connected devices with adapter interfaces, and as discussed above with regard to claim 2, Garg discloses that the adapter interfaces can be USB interfaces that are OTG compatible.  Kim and Zhu disclose well-known USB OTG functionality, where a USB device operating in host mode drives the USB ID pin low, and furthermore can shut off the USB VBUS pin to conserve power.  The teachings of Kim and Zhu are directly applicable to Matsumoto and Garg, so that the devices of Matsumoto and Garg would similarly utilize conventional USB OTG functionality to set a device to OTG host mode and shut off VBUS to conserve power.

Response to Arguments
Applicant's arguments filed 4 June 2021 have been fully considered but they are not persuasive.
Claims 1 and 2 have been amended to require that the whole gating control circuit is arranged in the master device or the whole gating control circuit is arranged in the slave device, and the output terminal of the gating control circuit is directly coupled to the first charging management circuit and the second charging management circuit to select and control a charging USB interface of Remarks at 18.  While these amendments overcome the rejections of claims 1 and 3, they do not overcome the rejection of claim 2, and the added limitations are addressed above in the rejection of the claims.  Specifically, even if the gate control circuit is limited to be wholly arranged in one device (either master or slave), Matsumoto can still meet the limitations of the claims because there are multiple circuits and terminals that satisfy the required arrangement.  For example, if we take the circuit 110 to be the gate control circuit, 114 or 115 to be the first charging management circuit, and 134 or 135 to be the second charging management circuit, there are multiple input terminals that are coupled to both interfaces 123 and 143 (either terminal of 119, either terminal of 122a/b, 116a, etc.), and there are multiple output terminals that are directly coupled to 114, 115, 134, or 135 (e.g. terminals 116b/c).  This is merely one possible reading; as stated in the rejection, either 110 or 130, or any combination of the constituent circuits, could be considered the gate control circuit, and essentially any circuit in the other device (the one not considered to have the gate control circuit) can be considered a charging management circuit, so there are many possible ways to map Matsumoto’s Fig. 9 to the claim limitations to satisfy the claimed arrangement.

Allowable Subject Matter
Claims 1 and 21-26 are allowed.
Claims 3-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach the specific arrangement of the four switch control circuits of the gating control circuit and their connections, as recited in claims 1 and 3, in conjunction with the requirement in amended claims 1 and 2 that the whole gate control circuit be arranged in the master device or the whole gating control circuit be arranged in the slave device, and that the output terminal of the gating control circuit is directly coupled to the first charging management circuit and the second charging management circuit to select and control a charging USB interface of the first charging management circuit and a charging USB interface of the second charging management circuit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


11 September 2021




/ARIC LIN/            Examiner, Art Unit 2851                                                                                                                                                                                            



/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851